TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00235-CV




                                  In re Jason Wayne McBride




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Jason Wayne McBride has filed a petition for writ of mandamus

complaining that the trial court has failed to rule on numerous pro se motions. McBride bears

the burden to present this Court with a record sufficient to demonstrate his right to mandamus

relief. See In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding)

(observing that mandamus record failed to establish that relator requested ruling or called motion

to trial court's attention and that “mere filing of a motion with a trial court clerk does not equate

to a request that the trial court rule on the motion”); see also Tex. R. App. P. 52.7(a) (requiring a

relator to file a record containing sworn copies “of every document that is material to [his] claim

for relief and that was filed in any underlying proceeding”).

               Accordingly, because McBride failed to provide a sufficient mandamus record,

his petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: May 21, 2021




                                              2